Case 1:19-cv-00631-TH-KFG Document 17 Filed 04/20/20 Page 1 of 1 PageID #: 100



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ISAAC HUDSON, JR.                                  §

VS.                                                §                 CIVIL ACTION NO. 1:19cv631

TEXAS DEPARTMENT OF CRIMINAL                       §
JUSTICE, ET AL.

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Isaac Hudson, Jr., an inmate at the Orange County Jail, proceeding pro se, brought

this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge recommends this action be dismissed for want of prosecution.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct and

the report of the magistrate judge is ADOPTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendations.

       SIGNED this the 20 day of April, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
